PER CURIAM.
Plaintiff International Paper Company (IP) brought this action in the Tax Court challenging the denial by defendant Director, Division of Taxation of its claims for refunds of corporation business tax paid by it for tax years 1981 and 1982. More particularly, it challenged the tax imposed on the capital gain and interest income it realized on the sale of its stock in Canadian International Paper Company (CIP) and the tax imposed on the capital gain it realized on the sale of its stock in C.R. Bard, Inc. (Bard). CIP was a wholly-owned subsidiary of IP. IP, however, owned only 14.4% of Bard’s outstanding shares. Following an en banc hearing pursuant to R. 8:8-6, the Tax Court, two judges dissenting, entered judgment in favor of IP on the Bard stock transaction and in favor of the Director on the CIP stock transaction. The Tax Court opinions *254are reported at 11 N.J.Tax 147 (Tax Ct.1990). The Director appeals from the Bard portion of the judgment, and IP appeals from the balance thereof. Each party raises essentially the same arguments relied on in the Tax Court.
We affirm the Tax Court judgment in its entirety for the reasons stated by Judge Lasser in his majority opinion.